DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.
 
Claim Status
Claims 1-31, 33, 39-47, 49, 52, 56, 61, and 65-68 are canceled.
Claims 54-55 and 63-64 are withdrawn.
Claims 32, 34-38, 48, 50-51, 53, 57-60, and 62 are under examination.

Priority
Applicant’s Statements: Applicant submitted August 3, 2020 a Request To Retrieve electronic Priority Applications, and noted that both of two Japanese priority documents were successfully retrieved and made record, according to PAIR. Therefore, an acknowledgement of the receipt in a next Office Action is respectfully requested.
Examiner’s Response to Traversal:  The examiner finds copies of both foreign priority documents now in the file wrapper.  No translations have been received of either document. The U.S. effective filing date of the instant claims under examination is therefore set at 09/02/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/17/2020 and 01/13/2021 are being considered by the examiner.

Objections Withdrawn
Claim Objections
The objection over claim 32 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 32, 34-38, 47-53, 57-62, and 66-68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

The rejection of claims 32, 34-38, 43, 47-53, 57-62, and 66-68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments. 



The rejection of claims 53 and 62 under 35 U.S.C. § 112, first paragraph, over reproducibility of biological materials is withdrawn in view of Applicant’s amendments.   

The rejection of claim 43 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.  

The rejection of claims 32, 34-38, 43, 47-53, 57-62, and 66-68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.  

The rejection of claims 32, 34-38, 43, 47-53, 57-62, and 66-68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 103
The rejection of claims 32, 34-38, 43, 47-53, 57-62, and 66-68 under 35 U.S.C. 103 as being unpatentable over Slukvin (US2015/0005361, published 01/01/2015, with 

New Objections
Claim Objections
Claim 32 is objected to because of the following informalities:  The term “of” before “effective” in line 4 should be deleted for clarity.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51, 53, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 depends on a canceled claim and therefore its scope is unclear.  Thus, the metes and bounds of the claim are indefinite and it is rejected here.

See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 34-38, 48, 50-51, 53, 57-60, and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of enhancing immunity against solid cancer comprising administering an allergin-1 antagonist to a solid cancer patient wherein the antagonist is , does not reasonably provide enablement for just any allergin-1 fusion protein such as any not shown to be soluble in aqueous solution or any not shown experimentally to function as antagonists.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 32 drawn to a method for enhancing an immunity against solid cancer comprising administering an allergin-1 antagonist to a solid cancer patient in an amount effective to enhance immunity against the solid cancer, wherein the antagonist is an allergin-1 fusion protein.
The nature of the invention is a method of treating cancer with an allergin-1 fusion protein.
The level of skill of one skilled in this art is high.
The specification teaches that in allergin-1 knockout mice, tumor is suppressed therein compared to wild-type mice.  See example 3 for instance.    Applicant concludes that inhibiting allergin-1 can treat tumor.  This point is not argued here.  Rather, the issue here is the enablement of using an allergin-1 fusion protein to achieve tumor treatment. 
The specification teaches that allergin-1 is a membrane-associated receptor having intracellular and extracellular structures (0004).  All variants of allergin-1 known are membrane proteins (0013).  Thus, it would have a lipophilic transmembrane domain.  On page 20, it states that the allergin-1 fusion protein is a protein containing a whole or partial extracellular domain of allergin-1 which inhibits Allergin-1.  One example is taught as a whole or partial extracellular domain of allergin-1 bound to an antibody Fc region 
Coleman (US2003/0044901, published 03/06/2003) teaches that soluble portions of membrane proteins such as extracellular domains, expressed in the absence of the insoluble transmembrane region, can be used to express soluble versions of some membrane proteins (0005).  However, they state that this method is inadequate for use with many membrane proteins (0005).  This is due to a lack of proper folding of the “soluble” portions (0005).  Godiska (US6348574, published 02/19/2002) teaches a fusion protein with four extracellular domains that forms inclusion bodies and is thus insoluble (Column 23, Paragraph, third).  
The art teaches that protein chemistry is probably one of the most unpredictable areas of biotechnology.  Huang (The Journal of Biological Chemistry, Vol. 272, No. 43, Pg. 27155-27159, 1997) teaches that conjugation of peptides to other proteins can change their biological properties.  They teach that multiple conjugation of the peptide TGFβ1 (residues 41-65) to carrier proteins enhances its antagonist activity but also confers partial agonist activity as well (Abstract).  Thus, the chemical context of a biologically active peptide is important.  Similar conjugation would be used to generate the Fc fusion of allergin-1 discussed in the specification.

In summary, these examples teach that the biological function of peptide variants is unpredictable because any modification may affect function. With respect to the use of peptides in the treatment of a disease such as cancer, the state of the art at the time of filing was such that it was unpredictable whether or not a peptide would function therapeutically.  Their functionality depends, in part, on whether or not they reach their intended target in a sufficient quantity as to cause a therapeutic effect.  Mendoza (Arch. Immunol. Ther. Exp., Vol. 53, Pg. 47-60, 2005) teaches that peptides derived from larger molecules that are important modulators of apoptosis are frequently becoming leads for the development of anticancer therapeutics (Pg. 48, Column 2, Paragraph, first partial).  However, they also state that natural peptides have low bioavailability and short half-life in the mammalian circulation system, while synthetic peptides have potential cytotoxicities (Pg. 57, Column 1, Paragraph, last full).  Due to these characteristics, systematic testing in in vivo as well as in vitro settings must be done rigorously to verify peptide applications in the clinic (Pg. 57, Column 1, Paragraph, last full).  Taken together, barring experimental 
Since the art teaches that it is unpredictable whether or not extracellular domain fusion proteins derived from membrane proteins are soluble and also unpredictable whether or not they will function like the parent protein, and it is also unpredictable that even a known inhibitory peptide that functions in vitro will function in vivo, and the specification does nothing to ameliorate these concerns since no allergin-1 fusion protein was made and tested, one would be burdened with undue experimentation to use the products of instant claims as broadly as they are currently claimed to treat a solid cancer.  Thus, the claims are rejected here for lack of enablement.

Claims 32, 34-38, 48, 50-51, 53, 57-60, and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
However, there is no disclosure of any partial structure of the extracellular domain of allergin-1 that correctly folds, is soluble, and functions as an allergin-1 antagonist.  Thus, since all claims encompass use of such a molecule to treat solid cancer, the claims must fail the written description requirement.  One of ordinary skill in this art cannot envision the structure of such a molecule and so would question Applicant’s possession of the same.
The specification also teaches use of the full extracellular domain of allergin-1 as the allergin-1 inhibitory moiety of the fusion protein and an Fc region to enhance its 
Even assuming arguendo that an Fc fusion of the full extracellular domain of allergin-1 is a functional allergin-1 antagonist, this would be only a single species to represent the genus of allergin-1 fusion protein in the instant claims. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  Here, as evidenced in the enablement rejection supra, the art of protein engineering is unpredictable.  Even if Applicant were to show that an Fc fusion of the full length allergin-1 extracellular domain were a functional antagonist of the receptor, one of ordinary skill in this art cannot envision any other structures that would have the same 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Michael Allen/Primary Examiner, Art Unit 1642